                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION


TROY ALAN STILLS, #2058824                           §
                                                     §
VS.                                                  §                  CIVIL ACTION NO. 4:18cv841
                                                     §
BRIAN KEITH GARY, ET AL.                             §

                            MEMORANDUM OPINION AND ORDER

        Pro se Plaintiff Troy Alan Stills filed the above-styled and numbered civil rights lawsuit

pursuant to 42 U.S.C. § 1983. On January 30, 2019, Plaintiff filed a notice to voluntarily dismiss the

case (Dkt. #8). Voluntary dismissals by a plaintiff are governed by Federal Rule of Civil

Procedure 41(a)(1)(A) that provides, in pertinent part, “the plaintiff may dismiss an action without

a court order by filing: (i) a notice of dismissal before the opposing party serves either an answer or

a motion for summary judgment.” “Unless the notice…states otherwise, the dismissal is without

prejudice.” Fed. R. Civ. P. 41(a)(1)(B). The notice of dismissal is self-effectuating and terminates

the case in and of itself; no order or other action of the district court is required. In re Amerijet Int’l,

Inc., 785 F.3d 967, 973 (5th Cir. 2015) (per curiam). Thus, once a plaintiff has moved to dismiss

under Rule 41(a)(1)(A)(i), the case is effectively terminated; the court has no power or discretion

to deny plaintiff’s right to dismiss or to attach any condition or burden to that right. Williams v.

Ezell, 531 F.2d 1261, 1264 (5th Cir. 1976); In re Amerijet Int’l, Inc., 785 F.3d at 973; Carter v.

United States, 547 F.2d 258, 259 (5th Cir. 1977) (plaintiff has absolute right to dismiss his complaint

under Rule 41(a) prior to the filing of an answer or motion for summary judgment).




                                                     1
        In the present case, Defendants have not filed an answer or a motion for summary

judgment; thus, Plaintiff is entitled to the voluntary dismissal of the lawsuit without prejudice.

Plaintiff’s suit was dismissed the moment the notice (Dkt. #8) was filed with the clerk. Moreover,

after a notice of voluntary dismissal is filed, the district court loses jurisdiction over the case. In re

Amerijet Int’l, Inc., 785 F.3d at 973. Accordingly, it is ORDERED that Plaintiff’s notice of

dismissal (Dkt. #8) is self-effectuating and terminates the case in and of itself, and the case is

DISMISSED without prejudice pursuant to Fed. R. Civ. 41(a)(1)(A)(i). All motions by any party

not previously ruled upon are DENIED.

            .    SIGNED this the 14th day of February, 2019.




                                                             _______________________________
                                                             RICHARD A. SCHELL
                                                             UNITED STATES DISTRICT JUDGE




                                                    2
